               Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 1 of 40



 1   Patrick N. Keegan, Esq. (SBN 167698)
     pkeegan@keeganbaker.com
 2   KEEGAN & BAKER, LLP
     2292 Faraday Avenue, Suite 100
 3   Carlsbad, CA 92008
     Tel: (760) 929-9303
 4   Fax: (760) 929-9260

 5   Attorneys for Plaintiff STUDIO 1220, INC.
     and the Proposed Class
 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10   STUDIO 1220, INC., a California corporation, on           Case No. 20-cv-02892-VC
     behalf of itself and all others similarly situated,
11                                                             SECOND AMENDED CONSOLIDATED
                                     Plaintiff,                CLASS ACTION COMPLAINT
12
             vs.
13
     INTRALINKS, INC., a Delaware corporation;                 JURY TRIAL DEMANDED
14
                                     Defendant.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Second Amended Consolidated Class Action Complaint    1                             Case No. 20-cv-02892-VC
                  Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 2 of 40



 1           Plaintiff Studio 1220, Inc. (hereinafter “Plaintiff” or “Studio 1220”), individually and on behalf of

 2   all others similarly situated, alleges upon information and belief as follows:

 3           1.       Plaintiff and the Class (defined infra) are similarly situated small businesses who applied

 4   through the federal Paycheck Protection Program online with Bank of America, National Association

 5   (hereinafter “Bank of America”). The Paycheck Protection Program (“PPP”) is a federal relief program

 6   established by Congress and implemented by the U.S. Treasury Department and the Small Business

 7   Administration (“SBA”) with rules, requirements, protocols and processes that all participating institutions,

 8   including Bank of America, must follow. In order to ensure an orderly flow of these government-provided

 9   funds, all participating institutions, including Bank of America, were required to follow the intent of the U.S.

10   Treasury guidance, including what had been posted at the U.S. Treasury website. Plaintiff and the Class

11   (defined infra) submitted PPP applications to Bank of America, National Association (hereinafter “Bank

12   of America”), through its loan processor, Defendant Intralinks, Inc., using its IntraLinks Exchange internet

13   portal, and who did not receive approval and submission for funding of a PPP loan by Bank of America, on

14   a first-come, first-served1 basis as required by the rules governing the PPP. As confirmed in Defendant

15   Intralinks, Inc.’s email communications sent to Plaintiff and the Class, “Bank of America is working with

16   IntraLinks Exchange to gather your documents.” Additionally, Plaintiff and the Class received confirmation

17   of the submission of their PPP applications with Bank of America by email communications sent by

18   Defendant Intralinks, Inc. from its email account @intralinks.com. Rather than processing PPP applications

19   submitted by Plaintiff and the Class on a first-come, first-served basis as required by the rules governing the

20   PPP, Bank of America, through Intralinks, Inc., prioritized PPP applications seeking higher amounts and

21   did not approve and submit for funding Plaintiff’s and the Class members’ PPP applications on a first-come,

22   first-served basis because processing the PPP applications of larger amounts first would and did generate

23   larger PPP origination fees for Bank of America and greater profits for Defendant Intralinks, Inc. Defendant

24   Intralinks, Inc.’s email communications sent to Plaintiff and the Class intentionally failed to disclose that

25

26   1
      The phrase “first come, first served” is defined as “people who arrive earliest get served or treated before
27   the people who arrive later.” (“First come, first served.” Merriam-Webster.com Dictionary,
     Merriam-Webster, https://www.merriam-webster.com/dictionary/first%20come%2C%20first%20served)
28   (Accessed 5/4/2020 and 2/13/2021).

     Second Amended Consolidated Class Action Complaint     2                                Case No. 20-cv-02892-VC
                  Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 3 of 40



 1   such PPP applications would not be processed “as quickly as possible” or on a first-come, first-served basis,

 2   making such email communications to Plaintiff and the Class deceptive. Further, only Bank of America and

 3   Defendant Intralinks, Inc. knew that PPP applications submitted with Bank of America through its loan

 4   processor, Defendant Intralinks, Inc., using its IntraLinks Exchange internet portal, would not be processed

 5   “as quickly as possible” or on a first-come, first-served basis as required by the rules governing the PPP, and

 6   Plaintiff and the Class could not have discovered such facts. Additionally, Defendant Intralinks, Inc. also

 7   prevented Plaintiff and the Class from discovering that their PPP applications submitted with Bank of

 8   America through its loan processor, Defendant Intralinks, Inc., using its IntraLinks Exchange internet portal,

 9   would not be processed “as quickly as possible” or on a first-come, first-served basis as required by the rules

10   governing the PPP, by failing to send corrective email communications sent to Plaintiff and the Class and/or

11   making corrective public statements. Defendant Intralinks, Inc. intended to deceive Plaintiff and the Class

12   by concealing these facts. Had the omitted information been disclosed, Plaintiff and the Class reasonably

13   would have behaved differently, e.g., they would not have submitted a PPP application with Bank of

14   America and/or would have submitted a PPP application with another participating institution. As a result

15   of such dishonest and deplorable behavior, Plaintiff and thousands of small businesses that were entitled to

16   loans under the PPP program were harmed because they were left without PPP approval and funding when

17   the PPP had first been depleted.2

18           2.       Accordingly, Plaintiff, for itself and the Class, alleges a claim for fraudulent concealment

19   against Defendant Intralinks, Inc. (hereinafter also referred to as “Intralinks” or “Defendant”), and seeks

20   actual and compensatory damages, including the loss of use of unfunded PPP amounts during the time of

21   when their PPP applications were not funded, punitive damages, and their costs of this litigation.

22                                         JURISDICTION AND VENUE

23           3.       Although Plaintiff does not, as yet, know the exact size of the Class (defined infra), based

24   upon a statement published on April 6, 2020 that “Bank of America has received applications from 177,000

25

26   2
      “The $349 billion Paycheck Protection Program was completely depleted after just 13 days in operation.”
27   (https://www.pbs.org/newshour/politics/it-took-13-days-for-the-paycheck-protection-program-to-run-out
     -of-money-what-comes-next). See also (https://www.cbsnews.com/news/paycheck-protection-program
28   -out-of-money-small-businesses-shut-out/).

     Second Amended Consolidated Class Action Complaint    3                                Case No. 20-cv-02892-VC
                  Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 4 of 40



 1   small businesses for a total of $32.6 billion in financing”3, Plaintiff believes that this Court has diversity

 2   subject-matter jurisdiction over this class action pursuant to the Class Action Fairness Act of 2005 (CAFA),

 3   28 U.S.C. § 1332(d), since (1) the Class has 100 or more members; (2) the aggregate claim of the alleged

 4   Class exceeds $5 million, exclusive of interest and costs; and (3) at least one member of the alleged Class

 5   is a citizen of a state different from Defendant Intralinks, Inc.

 6           4.       This Court also has personal jurisdiction over the parties because Plaintiff submits to the

 7   jurisdiction of the Court and Plaintiff is informed and believes that Defendant Intralinks, Inc., at all times

 8   mentioned herein, has maintained a principal office in San Francisco, California, has transacted business in

 9   this judicial district, in the County of San Francisco and in the State of California. Moreover, by doing

10   business in this judicial district, Intralinks’ conduct has had an adverse effect upon the finances of residents

11   of this judicial district.

12           5.       Venue is proper in this District pursuant to 28 U.S.C. §1391(a) and (c) because Intralinks,

13   as a corporation, are “deemed to reside in any judicial district in which [they are] subject to personal

14   jurisdiction,” and because the alleged acts giving rise to the claims alleged herein arose in this judicial

15   district. Further, Plaintiff is informed and believes that Intralinks keeps and maintains a principal office in

16   San Francisco, California.

17                                      INTRA DISTRICT ASSIGNMENT

18           6.       This case arose in the San Francisco division as Defendant IntraLinks keeps and maintains

19   its principal office in San Francisco County. Therefore, pursuant to L.R. 3-2, assignment to the San

20   Francisco division is appropriate as the location in which a substantial part of the events or omissions which

21   give rise to the claims alleged occurred.

22                                                        PARTIES

23   A.      PLAINTIFF

24           7.       Plaintiff Studio 1220, Inc. (hereinafter “Plaintiff” or “Studio 1220”) is a California

25   corporation with its principal executive office in the State of California in San Diego, California, and is

26   licensed to do business in the State of California. Further, at all relevant times hereto, Studio 1220 does

27
     3
      (https://www.cnbc.com/2020/04/06/bank-of-america-sees-booming-rescue-loan-demand-with-applicati
28   ons-for-nearly-10percent-of-allotment.html).

     Second Amended Consolidated Class Action Complaint      4                               Case No. 20-cv-02892-VC
                  Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 5 of 40



 1   and has done business in California and in this judicial district, and keeps a principal business office in Del

 2   Mar, California. Plaintiff met the criteria for approval and funding under the PPP, submitted a PPP

 3   application for financial relief online with Bank of America on April 3, 2020, and thereafter submitted

 4   documents to its loan processor, Defendant Intralinks, Inc., using its IntraLinks Exchange internet portal.

 5   Defendant Intralinks, Inc. and Bank of America did not approve Plaintiff’s PPP application on or before

 6   April 26, 2020, did not submit such PPP application to the SBA for funding on or before April 26, 2020,

 7   and the SBA did not fund such PPP application on or before April 26, 2020.

 8   B.      DEFENDANT

 9           8.       Defendant Intralinks, Inc., is a Delaware corporation, with its principal place of business

10   located in New York, New York, and is licensed to do business in the State of California. Further, at all

11   relevant times hereto, Intralinks, Inc. does and has done business in California and in this judicial district

12   and Plaintiff is informed and believes that Intralinks, Inc. keeps a principal office in the State of California

13   at 580 California, 2nd Floor, San Francisco, California. At all relevant times, Intralinks sent emails to

14   Plaintiff and the Class from its email account, <@intralinks.com>, and maintained, configured and operated

15   IntraLinks Exchange used to “gather [] documents” from Plaintiff and the Class.

16           9.       As stated in Defendant Intralinks, Inc.’s Certification of Interested Entities or Persons, dated

17   June 16, 2020, Defendant Intralinks, Inc. certified that SS&C Technologies Holdings, Inc. (NASDAQ:

18   SSNC) and SS&C Technologies, Inc. (I) have a financial interest in the subject matter in controversy or in

19   a party to the proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could

20   be substantially affected by the outcome of this proceeding. (Docket No. 23 in Case No. 3:20-cv-03081).

21   In November 2018, SS&C Technologies Holdings, Inc. (NASDAQ: SSNC) purchased Defendant Intralinks,

22   Inc. for $1 billion in cash and $500 million in SSNC shares. SS&C Technologies Holdings, Inc. (NASDAQ:

23   SSNC) regularly files statements with United States Securities and Exchange Commission. In its Annual

24   Report on Form 10-K for the Fiscal Year Ended December 31, 20194, signed and filed on February 28, 2020,

25   SS&C Technologies Holdings, Inc. (NASDAQ: SSNC) represented inter alia, that, “We offer clients the

26   flexibility to choose from multiple software delivery options, including on-premise applications and hosted,

27
     4
      (https://www.sec.gov/ix?doc=/Archives/edgar/data/1402436/000156459020007695/ssnc-10k_2019123
28   1.htm).

     Second Amended Consolidated Class Action Complaint      5                                Case No. 20-cv-02892-VC
               Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 6 of 40



 1   multi-tenant or dedicated applications. Additionally, we provide clients with targeted, blended solutions

 2   based on a combination of software and software-enabled services. We believe that our software-enabled

 3   services provide superior client support and an attractive alternative to clients that do not wish to install,

 4   manage and maintain complicated financial software. [¶] Our business model is characterized by high

 5   revenue retention rates and significant cash flow.... Maintenance services are generally provided under

 6   annually renewable contracts. Our pricing typically scales as a function of our clients’ assets under

 7   management, the complexity of asset classes managed, the volume of transactions, and the level of service

 8   the client requires.” In its Annual Report on Form 10-K for the Fiscal Year Ended December 31, 2019,

 9   SS&C Technologies Holdings, Inc. (NASDAQ: SSNC) additionally represented that it offers “Banking and

10   Lending Solutions”, that include “a single database application that provides comprehensive commercial

11   loan management from initial request to final disposition” and “manages all aspects of our clients’ loan

12   process, including pre-qualifying loan requests, processing applications, commitment processing, loan

13   disposition, servicing and accounting.”

14           10.     Prior to April 3, 2020, Defendant Intralinks, Inc. entered into an agreement with Bank of

15   America, to process PPP applications and receive documents from PPP applicants, including Plaintiff and

16   the Class, sent emails to PPP applicants, including Plaintiff and the Class, from its email account,

17   <@intralinks.com>, and to maintained, configured and operated IntraLinks Exchange used to “gather []

18   documents” from PPP applicants, including Plaintiff and the Class.

19           11.     When a reference is made to any act of Defendant, such shall be deemed to mean that

20   officers, directors, agents, employees, representatives or agents of the Defendant named in this lawsuit

21   committed or authorized such acts, or failed and omitted to adequately supervise or properly control or direct

22   its employees, representatives or agents while engaged in the management, direction, operation or control

23   of the affairs of the Defendant and did so while acting within the scope of their employment or agency.

24                                       CLASS ACTION ALLEGATIONS

25           12.     This action has been brought and may be maintained as a class action under Rule 23 of the

26   Federal Rules of Civil Procedure because the proposed class is numerous and there is a well-defined

27   community of interest in the litigation, as described further below.

28   ///

     Second Amended Consolidated Class Action Complaint    6                               Case No. 20-cv-02892-VC
               Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 7 of 40



 1           13.     Plaintiff brings this action on behalf of itself and all other persons similarly situated pursuant

 2   to Rule 23 of the Federal Rules of Civil Procedure. Without prejudice to later revision, the class which

 3   Plaintiff seeks to represent are composed of:

 4           All PERSONS who (1) applied for a loan under the federal Paycheck Protection Program (PPP) with
             Bank of America beginning on April 3, 2020; (2) received confirmation of submission of their PPP
 5           application either online via IntraLinks Exchange or by email from @intralinks.com and (3) did not
             receive approval and funding of their PPP application submitted with Bank of America on or before
 6           April 26, 2020 (hereinafter referred to as the “Class”).

 7   “PERSONS” shall include every natural person, firm, association, organization, partnership, business trust,

 8   corporation, limited liability company, or public entity. Excluded from the Class are Defendant Intralinks,

 9   Inc., Bank of America Corporation and Bank of America, National Association, any “affiliate,” “principal”

10   or “subsidiary” of Defendant Intralinks, Inc., Bank of America Corporation or Bank of America, National

11   Association, as defined in the California Corporations Code §§ 150, 175, and 189, respectively, and the

12   employees, officers, directors, and agents of Defendant Intralinks, Inc., Bank of America Corporation or

13   Bank of America, National Association. Members of the Class described above will be referred to as “Class

14   members.” Plaintiff reserves the right under Rule 23 to amend or modify the Class definition with greater

15   particularity or further division into subclasses or limitation to particular issues as warranted, and as

16   additional facts are discovered.

17           14.     Numerosity: Although Plaintiff does not, as yet, know the exact size of the Class, based upon

18   based upon a statement published on April 6, 2020 that Bank of America had received applications from

19   177,000 small businesses, Plaintiff believes that there are numerous Class members. Thus, the Class is

20   sufficiently numerous to make joinder impracticable, if not completely impossible. The disposition of the

21   claims of the members of Class through this class action will benefit both the parties and this Court. In

22   addition, the Class is readily identifiable from information and records in the possession of Bank of America

23   and Intralinks, and the Class is defined in objective terms that make the eventual identification of Class

24   members possible, i.e. the Class definition is sufficient to allow members of the Class to identify themselves

25   as having a right to recover.

26           15.     Commonality: There is a well-defined community of interest in the questions of law and fact

27   involved affecting the parties to be represented. The questions of law and fact to each class and subclass

28   predominate over questions which may affect individual class and subclass members, including the

     Second Amended Consolidated Class Action Complaint      7                                Case No. 20-cv-02892-VC
                 Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 8 of 40



 1   following:

 2            (i)      Did Defendant Intralinks, Inc. or Bank of America comply with all applicable SBA

 3   Regulations in processing applications for PPP funds and in distributing PPP funds?

 4            (ii)     Did Defendant Intralinks, Inc. or Bank of America comply with their legal obligations under

 5   the terms of the “Coronavirus Aid, Relief, and Economic Security Act”, also known as the CARES Act, as

 6   third party intermediary administrators of the PPP funds?

 7            (iii)    Did Defendant Intralinks, Inc. or Bank of America have a policy and/or practice of

 8   prioritizing large dollar PPP applications to the detriment of the small dollar PPP applications?

 9            (iv)     Did Defendant Intralinks, Inc. or Bank of America process PPP applications on a “first-come,

10   first-served” basis?

11            (v)      Did Defendant Intralinks, Inc. or Bank of America process applications in the order received

12   or on a “first-come, first-served” basis, or did larger dollar PPP applications get moved “to the front of the

13   line”?

14            (vi)     Did Defendant Intralinks, Inc. send emails to Plaintiff and the Class regarding their PPP

15   applications which it knew was false, misleading and/or had a tendency to deceive the reasonable consumer?

16            (vii)    Did Defendant Intralinks, Inc. or Bank of America prioritize maximizing origination fees

17   and/or profits over achieving the goals of the CARES Act and the PPP?

18            (viii)   Did Defendant Intralinks, Inc. or Bank of America violate the regulations for administering,

19   processing, and submitting loans through the PPP?

20            (ix)     Did Defendant Intralinks, Inc. or Bank of America make false, misleading, and deceptive

21   misrepresentations and omissions regarding their administration, processing, and submission of the

22   applications for loans from small businesses through the PPP?

23            (x)      Did Defendant Intralinks, Inc. or Bank of America failed to the administer, process, and

24   submit loans on a “first-come, first-served” basis as required by the PPP?

25            (xi)     Did Defendant Intralinks, Inc. or Bank of America administered, processed, and submit

26   larger PPP loans before smaller PPP loans?

27            (xii)    Did Defendant Intralinks, Inc. concealed material facts from Plaintiff and the Class?

28            (xiii) Did Defendant Intralinks, Inc. breached a fiduciary duty to Plaintiff and the Class?

     Second Amended Consolidated Class Action Complaint     8                              Case No. 20-cv-02892-VC
                Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 9 of 40



 1           16.     Typicality: Plaintiff’s claims are typical of, and are not antagonistic to, the claims of all Class

 2   members. Plaintiff’s and the Class members’ claims for damages arise from and were caused by Defendant’s

 3   false, misleading, and deceptive misrepresentations and omissions regarding their administration, processing,

 4   and submission of PPP applications, as alleged herein, i.e., Defendant’s failure to process, approve and

 5   submit for funding their PPP applications. The factual and legal bases of Defendant’s liability to Plaintiff

 6   and each Class member are substantially similar, resulting in injury to Plaintiffs and each Class member as

 7   a result of Defendant’s actions as described herein.

 8           17.     Adequacy: Plaintiff will fairly and adequately protect the interests of the Class. Plaintiff has

 9   no interest that is contrary to or in conflict with those members of the Class it seeks to represent.

10   Furthermore, Plaintiff has retained counsel experienced and competent in the prosecution of complex class

11   action litigation involving the violations alleged herein to further ensure such protection and Plaintiff intends

12   to prosecute this action vigorously. Neither Plaintiff nor its counsel has any interest adverse to other Class

13   members.

14           18.     The prosecution of separate actions by individual members of the Class would create a risk

15   of inconsistent or varying adjudications with respect to individual members of the Class, which would

16   establish incompatible standards of conduct for the party opposing the Class and would lead to repetitious

17   trials of the numerous common questions of fact and law. Plaintiff knows of no difficulty that will be

18   encountered in the management of this litigation that would preclude its maintenance as a class action. As

19   a result, a class action is far superior to other available methods for the fair and efficient adjudication of this

20   controversy.

21           19.     Superiority: The nature of this action and the nature of laws available to Plaintiff and the

22   members of Class make the use of the class action format a particularly efficient and appropriate procedure

23   to afford relief to Plaintiff and Class for the claims alleged and the disposition of whose claims in a class

24   action will provide substantial benefits to both the parties and the Court because:

25           (i)     Questions of law and fact common to the Class predominate over questions which may affect

26   individual members of the Class;

27           (ii)    If each member of the Class were required to file an individual lawsuit, the Defendants would

28   necessarily gain an unconscionable advantage since they would be able to exploit and overwhelm the limited

     Second Amended Consolidated Class Action Complaint      9                                 Case No. 20-cv-02892-VC
                Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 10 of 40



 1   resources of each individual member of the Class with its vastly superior financial and legal resources;

 2            (iii)   The costs of individual suits could unreasonably consume the amounts that would be

 3   recovered;

 4            (iv)    Proof of a common business practice or factual pattern which Plaintiff experienced is

 5   representative of that experienced by the Class and will establish the right of each of the members to recover

 6   on the causes of action alleged;

 7            (v)     Individual actions would create a risk of inconsistent results and would be unnecessary and

 8   duplicative of this litigation; and

 9            (vi)    The disposition of the claims of the members of Class through this class action will produce

10   salutary by-products, including a therapeutic effect upon those who indulge in fraudulent practices, and aid

11   to legitimate business enterprises by curtailing illegitimate competition.

12            20.     Notice to the members of the Class may be made by e-mail or first-class mail addressed to

13   all persons who have been individually identified by Defendant Intralinks, Inc. and/or through access to

14   Defendant Intralinks, Inc.’s records. Alternatively, if Defendants cannot produce a list of Class members’

15   names and e-mail or mailing addresses, the members of the Class may be notified by publication in the

16   appropriate media outlets, and by posting notices in Defendant Intralinks, Inc.’s or Bank of America’s places

17   of business.

18            21.     Plaintiff and the Class have suffered irreparable harm and damages as a result of Defendants’

19   wrongful conduct as alleged herein. Absent a representative action, Plaintiff and the Class will continue to

20   suffer losses, thereby allowing these violations of law to proceed without remedy.

21                                    COMMON FACTUAL ALLEGATIONS

22            22.     On March 11, 2020, the COVID-19 outbreak was characterized as a pandemic by the World

23   Health Organization (WHO). On March 19, 2020, Governor Gavin Newsom issued an executive Stay at

24   Home Order in the State of California in order to slow the spread of the global COVID-19 pandemic.5

25            23.     Small businesses are the backbone of the American economy. Indeed, more than half of the

26

27

28   5
         (https://www.gov.ca.gov/2020/03/19/governor-gavin-newsom-issues-stay-at-home-order/).

     Second Amended Consolidated Class Action Complaint    10                              Case No. 20-cv-02892-VC
                   Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 11 of 40



 1   people that work in America work for a small business.6 These small businesses and their employees have

 2   suffered economic hardship due to the global COVID-19 pandemic.

 3             24.     On March 25, 2020, in response to the economic fallout of the global COVID-19 pandemic,

 4   the Senate passed the “Coronavirus Aid, Relief, and Economic Security Act”, also known as the CARES

 5   Act. The CARES Act passed the House the next day and was signed into law by President Donald J. Trump

 6   on March 27, 2020. The legislation included $377 billion in federally guaranteed loans to small businesses

 7   and established a $500 billion government lending program for distressed companies. Unprecedented in size

 8   and scope, the legislation was the largest-ever economic stimulus package in U.S. history, amounting to 10%

 9   of the total U.S. gross domestic product.

10             25.     As part of the CARES Act, the PPP authorized up to $349 billion in forgivable loans to small

11   businesses to pay their employees during the COVID-19 pandemic. As further set forth in the “Paycheck

12   Protection Program (PPP) Information Sheet,” the United States Department of the Treasury represented that

13   “All loan terms will be the same for everyone. The loan amounts will be forgiven as long as:

14             •       The loan proceeds are used to cover payroll costs, and most mortgage interest, rent, and
                       utility costs over the 8 week period after the loan is made; and
15             •       Employee and compensation levels are maintained.”7

16   As further set forth in the “PPP – Overview,” the United States Department of the Treasury instructed,

17   “Starting April 3, 2020, small businesses and sole proprietorships can apply. Starting April 10, 2020,

18   independent contractors and self-employed individuals can apply. We encourage you to apply as quickly as

19   you can because there is a funding cap.” As further set forth in the “Paycheck Protection Program (PPP)

20   Information Sheet,” the United States Department of the Treasury instructed, “Although the program is open

21   until June 30, 2020, we encourage you to apply as quickly as you can because there is a funding cap and

22   lenders need time to process your loan.” One of the most important aspects of the PPP was that the terms

23   provide criteria for loan forgiveness through a process that incentivizes employers to retain, and not “lay

24   off”, employees during the COVID-19 pandemic by providing, “You will owe money when your loan is due

25

26   6
      (Moffatt, Mike. “Small Business in the United States.” ThoughtCo, Feb. 11, 2020, thoughtco.com/intro-to-
27   small-business-in-the-united-states-1147915).

28   7
         (https://home.treasury.gov/system/files/136/PPP--Fact-Sheet.pdf).

     Second Amended Consolidated Class Action Complaint    11                              Case No. 20-cv-02892-VC
                  Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 12 of 40



 1   if you use the loan amount for anything other than payroll costs, mortgage interest, rent, and utilities

 2   payments over the 8 weeks after getting the loan. You will also owe money if you do not maintain your staff

 3   and payroll.

 4            •       Number of Staff: Your loan forgiveness will be reduced if you decrease your full-time
                      employee headcount.
 5            •       Level of Payroll: Your loan forgiveness will also be reduced if you decrease salaries and
                      wages by more than 25% for any employee that made less than $100,000 annualized in 2019.
 6            •       Re-Hiring: You have until June 30, 2020 to restore your full-time employment and salary
                      levels for any changes made between February 15, 2020 and April 26, 2020.”
 7
              26.     It was the express intent of the Congress in passing the CARES Act that the funds be used
 8
     to support small businesses.8 The text of the Bill itself provides “It is the sense of the Senate that the
 9
     Administrator should issue guidance to lenders and agents to ensure that the processing and disbursement
10
     of covered loans prioritizes small business concerns and entities in underserved and rural markets, including
11
     veterans and members of the military community, small business concerns owned and controlled by socially
12
     and economically disadvantaged individuals (as defined in section 8(d)(3)©), women, and businesses in
13
     operation for less than 2 years.”
14
              27.     At President Trump’s signing of the CARES Act, ranking member of the House Small
15
     Business Committee Representative Steve Chabot (R-Ohio) praised the legislation as giving small
16
     businesses a great chance to reopen.9 Senator Marco Rubio (R-Fl), Chairman of the Senate Small Business
17
     and Entrepreneurship stated that the “bipartisan small business package…will provide emergency relief so
18
     that millions of American workers can keep their jobs and millions of small businesses can stay open.”10
19
     Senate Majority Whip, Senator John Thune (R-SD) stated that the funds provided by the CARES Act “will
20
     deliver relief to small businesses to help them and their workers weather this storm.”11
21

22

23
     8
         H.R.748(P)(iv) - CARES Act.
24
     9
25       Remarks by President Trump at Signing of H.R.748, the Cares Act, 2020 WL 1485787, at *67.
     10
26    (Sen. Rubio, Press Release, 03/25/2020 https://www.rubio.senate.gov/public/index.cfm /pressreleases?
     ContentRecord_id=D08E8A75-546A-4C56-A890-B948048E9B5C).
27
     11
       (Sen. Thune, Press Release, 03/25/2020 https://www.thune.senate.gov/public/index.cfm/pressreleases?
28   ID=CA914CF0-5C3D-4A02-B6F2-84925B5467BD).

     Second Amended Consolidated Class Action Complaint   12                              Case No. 20-cv-02892-VC
                Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 13 of 40



 1             28.    Bank of America communicated to the public that it intended to follow the law and direct the

 2   PPP funds to the small businesses that Congress intended to help. Bank of America stated on its website

 3   to the public that it will “process your loan application with the Small Business Administration as quickly

 4   as possible.”12 Intralinks, by email, also represented to Plaintiff and the Class that applications would be

 5   processed “as quickly as possible”.

 6             29.    The United States Department of the Treasury announced that starting April 3, 2020, small

 7   businesses and sole proprietorships could apply for and receive loans to cover their payroll and other certain

 8   expenses through existing SBA lenders, and that starting April 10, 2020, independent contractors and

 9   self-employed individuals could apply.13

10             30.    Within this context, Bank of America served as an intermediary between small businesses

11   and federal funds. Not only did Bank of America’s April 3, 2020 website statements encourage Plaintiff and

12   the Class to apply online now, Bank of America encouraged Plaintiff and the Class to act fast.

13             31.    Time was of the essence.        The SBA issued its Interim Final Rule regarding the

14   implementation of the PPP.14 According to the Interim Final Rule, “[t]he following outlines the key

15   provisions of the PPP ... [2.] m. Is the PPP ‘first-come, first-served?’ Yes.” Thus, the SBA regulations that

16   govern the PPP mandated that the funds be distributed “first come, first served.”15 There was a line, a

17   “queue.” If you applied sooner rather than later, according to the SBA regulations, your place in line should

18   have been considered, and your loans issued accordingly, “first-come, first-served.” Additionally, the terms

19   of the PPP only allow for each small business borrower to obtain a single SBA backed loan through the PPP.

20   The SBA Regulations provide: “The Administrator, in consultation with the Secretary, determined that no

21   eligible borrower may receive more than one PPP loan. This means that if you apply for a PPP loan you

22

23

24   12
          (https://about.bankofamerica.com/promo/assistance/faqs/small-business-paycheck-protectionprogram).
25   13
          (https://home.treasury.gov/system/files/136/PPP--Fact-Sheet.pdf).
26   14
          (https://home.treasury.gov/system/files/136/PPP--IFRN%20FINAL.pdf).
27
     15
      Small Business Administration Interim Final Rule, at § m [Docket No. SBA-2020-0015] 13 CFR Part 120
28   Business Loan Program Temporary Changes, Paycheck Protection Program, RIN 3245-AH34.

     Second Amended Consolidated Class Action Complaint   13                               Case No. 20-cv-02892-VC
              Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 14 of 40



 1   should consider applying for the maximum amount.”16

 2           32.     In order to be eligible as a PPP lender, Bank of America was required to submit, and did

 3   submit, a CARES Act Section 1102 Lender Agreement (“CARES Lender Agreement”).17 In the CARES

 4   Lender Agreement, any institution, including Bank of America, who wished to apply and be approved as

 5   a PPP lender was required to adhere to all PPP requirements, including the “first-come, first-served” rule.18

 6   However, in contravention with CARES Lender Agreement and their own representations to Plaintiff and

 7   the Class, as well to the public, this was not how Bank of America and Defendant Intralinks, Inc. processed

 8   PPP applications they received.

 9           33.     Prior to April 3, 2020, Defendant Intralinks, Inc. entered into an agreement with Bank of

10   America, to process PPP applications and receive documents from PPP applicants, including Plaintiff and

11   the Class, to sent emails to PPP applicants, including Plaintiff and the Class, from its email account,

12   <@intralinks.com>, and to maintained, configured and operated IntraLinks Exchange used to “gather []

13   documents” from PPP applicants, including Plaintiff and the Class. Unknown to Plaintiff and the Class, as

14   well as the public, Bank of America and Defendant Intralinks, Inc., rather than processing PPP applications

15   on a “first come, first served” basis as required and as represented, intended and did prioritized or

16   front-loaded PPP applications with higher loan amounts.

17

18   16
      Small Business Administration Interim Final Rule, at § k [Docket No. SBA-2020-0015] 13 CFR Part 120
19   Business Loan Program Temporary Changes, Paycheck Protection Program, RIN 3245.
     17
20    (htts://home.treasury.gov/system/files/136/PPP--Agreement-for-New-Lenders-Banks-Credit-Unions-F
     CS-w-seal-fillable-4-3-2020.pdf).
21
     18
        Bank of America was prohibited from modifying the “first-come, first-served” requirement unless it
22
     received written authorization or exemption: “Lender agrees that any modification to this Agreement to be
23   asserted against SBA or any exemption to be claimed from any provision of the Small Business Act, the
     Paycheck Protection Program, or PPP Loan Program Requirements is invalid, null, and void unless it is
24   made in writing by an official of SBA authorized to grant such modification or exemption and was made
     after full disclosure to SBA of all material facts and circumstances.” Moreover, Bank of America did not
25   receive such written authorization or exemption from the SBA to deviate from the “first-come, first-served”
     requirement. Further, all SBA lenders, including Bank of America, “must act ethically” and may not, among
26
     other things, (i) self-deal; (ii) have a real or apparent conflict of interest with a borrower; (iii) knowingly
27   misrepresent or make a false statement to the SBA; (iv) engage in conduct reflecting a lack of business
     integrity or honesty; or (v) engage in any activity which taints the bank’s objective judgment in evaluating
28   the loan. See 13 CFR Part 120.140.

     Second Amended Consolidated Class Action Complaint    14                               Case No. 20-cv-02892-VC
                 Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 15 of 40



 1           34.      Moreover, Intralinks had the operational capacity to manage all aspects of Bank of America’s

 2   PPP application process, including pre-qualifying loan requests, processing applications, commitment

 3   processing, loan disposition, servicing and accounting and the ability to prioritize PPP applications made

 4   to Bank of America for larger amounts, rather than processing all applications on a first-come, first-served

 5   basis. In fact, during the COVID-19 crisis, SS&C Technologies Holdings, Inc. (NASDAQ: SSNC)

 6   represented in its Form 10-K, signed and filed on February 28, 2020, boasted about such operational

 7   capacity, by representing, that it offered “Banking and Lending Solutions” including, e.g.,

 8           •        “a single database application that provides comprehensive commercial loan management
                      from initial request to final disposition”
 9
             •        that “manages all aspects of our clients’ loan process, including pre-qualifying loan requests,
10                    processing applications, commitment processing, loan disposition, servicing and
                      accounting.”
11
             35.      In order to conceal from Plaintiff and the Class, as well as the general public, the fact that
12
     Bank of America and Intralinks would prioritizing those PPP applications for larger amounts first that would
13
     earn the highest origination fees rather than processing PPP applications on a “first come, first served” basis
14
     as required by U.S. Treasury rules and guidance, Bank of America, on its website, and in emails sent to
15
     Plaintiff and the Class beginning on April 3, 2020, made the following representations which were known
16
     to Intralinks.
17
             36.      On April 3, 2021, Bank of America posted the following statements on its internet website,
18
     https://about.bankofamerica.com/promo/assistance/latest-updates-from-bank-of-america-coronavirus/sm
19
     all-business-assistance, encouraging Plaintiff and the Class, and the public, to now “to apply for a Paycheck
20
     Protection Program through our bank”, which was known to Intralinks:
21
             SMALL BUSINESS RESOURCES
22           We’re here for our small business clients
             We stand ready to support you with the services, solutions, and resources you need to
23           manage your business.

24           Over the past several weeks, Bank of America has been providing support to our customers
             and clients through our enhanced Client Assistance Program.
25
             The Small Business Administration (SBA) and U.S. Treasury have released the Paycheck
26           Protection Program guidelines. Our Small Business clients who may be eligible for
             financial relief through the federal Paycheck Protection Program can now apply online.
27           Please review the below Bank of America eligibility requirements. After you have reviewed
             the eligibility requirements and have gathered the necessary documents apply below.
28

     Second Amended Consolidated Class Action Complaint     15                               Case No. 20-cv-02892-VC
              Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 16 of 40



 1           Latest Paycheck Protection Program details
             The Paycheck Protection Program is a federal relief program established by Congress and
 2           implemented by the U.S. Treasury Department and the SBA with rules, requirements,
             protocols and processes that all participating banks, including Bank of America, must follow.
 3
             In order to ensure an orderly flow of these government-provided funds, we will follow the
 4           intent of the U.S. Treasury guidance, including what has been posted at the U.S. Treasury
             website, that small businesses that plan to apply should do so with their current business loan
 5           provider.

 6           Small Business clients with a business lending and a business deposit relationship at
             Bank of America are eligible to apply for a Paycheck Protection Program through our bank.
 7           A client’s pre-existing lending relationship with us may include small business, commercial
             or corporate credit cards, conventional business loan or lease, business lines of credit,
 8           business auto loans, practice solutions loans, trade and asset-based loans.

 9           Small Business owners who do not have a business lending and business deposit relationship
             with us should contact their current business loan provider as soon as possible, if they plan
10           to apply for the federal Paycheck Protection Program. This is the best and fastest method for
             applying for federal relief, based on the U.S. Treasury requirements and guidance.
11
             All applications, information and correspondence about the Paycheck Protection Program
12           at Bank of America will occur online and through email, including the application process,
             submission of required documents, and follow up correspondence.
13
             ELIGIBLE CLIENTS
14           Application information
             To apply for the Paycheck Protection Program through our bank, you must have a
15           pre-existing business lending and business deposit relationship with Bank of America, as of
             February 15, 2020. A Business Credit Card, line of credit or loan may be the lending product
16           used.

17           At Bank of America, the federal Paycheck Protection Program will be administered online
             only.
18
             Clients must have a Business Online Banking account. If you do not currently have an online
19           account, you must enroll in Business Online Banking as soon as possible.

20           After completing the application process, you will receive online confirmation of the
             submission.
21
             Bank of America will process your application as soon as possible.
22
             We will contact you with next steps and to collect any required documents. Do not
23           proactively deliver or send documents to our Financial Centers or banking teams.

24           Information about your application status will NOT be available through our Financial
             Centers or Contact Centers – due to the nature of this loan process and the steps involved.
25
             You will be notified of the status of your loan application through email communications.
26
             37.     Commencing on April 3, 2020, Bank of America sent to Plaintiff and the Class email
27
     communications on how to apply for PPP financial relief with Bank of America, with a subject line “What
28

     Second Amended Consolidated Class Action Complaint    16                               Case No. 20-cv-02892-VC
                 Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 17 of 40



 1   you need to know about financial assistance under the Paycheck Protection Program”, from the email

 2   account of Bank of America, <customerservice@emcom.bankofamerica.com>, which was known to

 3   Intralinks, stating the following:

 4           Bank of America expands support for clients with new Paycheck Protection Program

 5           Over the past several weeks, Bank of America has been providing support to our customers
             and clients through our enhanced Client Assistance Program.
 6
             In addition, beginning April 3rd, our Small Business clients may also be eligible for financial
 7           relief through the federal Paycheck Protection Program that is being introduced as a result
             of the Coronavirus Aid, Relief, and Economic Security (CARES) Act.
 8
             The Paycheck Protection Program is a federal relief program established by Congress and
 9           implemented by the U.S. Treasury Department and the Small Business Administration (SBA)
             with rules, requirements, protocols and processes that all participating banks, including Bank
10           of America, must follow.

11           In order to ensure an orderly flow of these government-provided funds, we will follow the
             intent of the U.S. Treasury guidance, including what has been posted at the U.S. Treasury
12           website, that small businesses that plan to apply should do so with their current business loan
             provider.
13
             •       Small Business clients with a business lending and a business deposit relationship at
14                   Bank of America are eligible to apply for the Paycheck Protection Program through
                     our bank. A client’s pre-existing lending relationship with us may be a Bank of
15                   America Business Credit Card, small business line of credit or business loan.

16           •       Small Business owners who do not have both a business lending and business deposit
                     relationship with us should contact their current business loan provider as soon as
17                   possible, if they plan to apply for the federal Paycheck Protection Program. This is
                     the best and fastest method for applying for federal relief, based on the U.S. Treasury
18                   requirements and guidance.

19           •       All applications, information and correspondence about the Paycheck Protection
                     Program at Bank of America will occur online and through email, including the
20                   application process, submission of required documents, and follow up
                     correspondence.
21
             Eligible clients who plan to apply for the Paycheck Protection Program loan should be aware
22           of the following important items:

23           You must have a pre-existing business lending and business deposit relationship with Bank
             of America, as of February 15, 2020. A Business Credit Card, line of credit or loan may be
24           the lending product used.
             1.      At Bank of America, the federal Paycheck Protection Program will be administered
25           online only.
             2.      Clients must have a Business Online Banking account. If you do not currently have
26           a Business Online Banking account you must sign up for Business Online Banking as soon
             as possible.
27           3.      Apply for the federal Paycheck Protection Program at
             www.bankofamerica.com/SBResources beginning on Friday, April 3rd.
28           4.      After completing the application process, you will receive online confirmation of the

     Second Amended Consolidated Class Action Complaint    17                               Case No. 20-cv-02892-VC
              Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 18 of 40



 1           submission.
             5.      Bank of America will process your application as soon as possible.
 2           6.      We will contact you with next steps and to collect any required documents. Do not
             proactively deliver or send documents to our Financial Centers or banking teams.
 3           7.      You will be notified of the status of your loan application through email
             communications.
 4           8.      Information about your application status will NOT be available through our
             Financial Centers or Contact Centers - due to the nature of this loan process and the steps
 5           involved.
             9.      To prepare for your application process, review requirements listed on the U.S.
 6           Treasury website. These include:
             •       2019 Payroll - total payroll for full year 2019, by employee, as reported to the IRS
 7           •       2019 Independent Contractor Costs - Listing of 1099's-MISC for 2019 independent
                     contractors, by person, as reported to the IRS (Note: Do NOT include 1099's for
 8                   services)
             •       Payroll report as of February 15, 2020 or closest date after that date, by employee
 9           •       Other information
             Under the CARES Act, the federal Paycheck Protection Program includes the following
10           components:
             •       The program will be available to businesses with 500 or fewer employees to help
11                   with payroll, rent, utilities, healthcare costs and more.
             •       Loans can be for up to two months of your average monthly payroll costs from the
12                   last year plus an additional 25% of that amount. The loan amount is capped at $10
                     million.
13           •       Loans will be forgiven up to the loan amount for a borrower’s payroll, rent,
                     mortgage, and utility costs incurred and paid during an eight-week period after a loan
14                   is originated.
             •       Loan forgiveness will be reduced to the extent of a) any reduction in employee
15                   headcount during this period (as compared to the prior year), and b) any reduction in
                     pay of an employee by more than 25% (as compared to their prior year
16                   compensation). Borrowers that rehire workers will not be penalized for paying them
                     less when they are rehired.
17           •       The SBA also expanded Emergency Economic Injury Disaster Loans.
             Bank of America business lending relationships include small business, commercial or
18           corporate credit cards, conventional business loan or lease, business lines of credit, business
             auto loans, practice solutions loans, trade and asset-based loans. Clients with these existing
19           relationships have the established accounts and underwriting verifications in place to allow
             Bank of America to help provide the quickest access to the relief funds and help the U.S.
20           government prevent fraud in the process. There are additional options that may be sources
             of support for small business owners:
21           •       Other Small Business Administration relief programs: The SBA is providing special
                     financing options that small business owners can access via www.SBA.gov/disaster.
22           •       Community Development Financial Institutions (CDFIs): CDFIs, also known as local
                     loan centers, are small and typically not-for-profit providers of loans. Bank of
23                   America is the largest investor in CDFIs in the United States - with more than $1.6
                     billion in loans and investments in over 250 CDFIs. On Monday, March 30, Bank of
24                   America announced that it will provide up to $250 million in capital to community
                     development financial institutions (CDFIs) by funding loans through the Paycheck
25                   Protection Program. In addition, Bank of America will provide up to $10 million in
                     philanthropic grants to help fund the operations of CDFIs. Find a CDFI near you via
26                   the CDFI list and locator tool.
             •       Other small business lending providers: If you have a lending relationship at Bank
27                   of America bank, working with your current provider will be the best and fastest
                     approach.
28           •       SBA 7(a) lenders: find a local SBA lender via https://www.sba.gov/

     Second Amended Consolidated Class Action Complaint    18                               Case No. 20-cv-02892-VC
                 Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 19 of 40



 1                  funding-programs/loans.
             Bank of America continues to provide additional support to our customers and clients
 2           through our enhanced Client Assistance Program. Learn more

 3           Sincerely,

 4           Sharon Miller
             Head of Small Business
 5
             Please do not reply to this email, as email replies are not monitored.
 6
             You’re receiving this servicing email as part of your existing relationship with us.
 7
             38.     Bank of America’s above described representations made on its website and in its email
 8
     communications were false, misleading and/or had a tendency to deceive the reasonable consumer, which
 9
     Intralinks knew were false, misleading and/or had a tendency to deceive the reasonable consumer, because:
10
             •       Bank of America did not “follow the intent of the U.S. Treasury guidance, including what
11                   has been posted at the U.S. Treasury website” to process, approve and submit for funding
                     PPP applications, and Bank of America failed to disclose that Bank of America would not
12                   process, approve and submit for funding PPP applications on a “first-come, first-served”
                     basis according to U.S. Treasury rules and guidance.
13
             •       By stating “The Paycheck Protection Program is a federal relief program established by
14                   Congress and implemented by the U.S. Treasury Department and the SBA with rules,
                     requirements, protocols and processes that all participating banks, including Bank of
15                   America, must follow,” Bank of America failed to disclose that Bank of America would not
                     process, approve and submit for funding PPP applications on a “first-come, first-served”
16                   basis according to U.S. Treasury rules and guidance.

17           •       By stating “In order to ensure an orderly flow of these government-provided funds, we will
                     follow the intent of the U.S. Treasury guidance, including what has been posted at the U.S.
18                   Treasury website,” Bank of America failed to disclose that Bank of America would not
                     process, approve and submit for funding PPP applications on a “first-come, first-served”
19                   basis according to U.S. Treasury rules and guidance.

20           •       By stating “Small Business clients with a business lending and a business deposit
                     relationship at Bank of America are eligible to apply for a Paycheck Protection Program
21                   through our bank,” Bank of America failed to disclose that being a small business client with
                     a business lending and a business deposit relationship at Bank of America was not the only
22                   requirement to “be eligible to apply for the Paycheck Protection Program through our bank”
                     since Bank of America would not process, approve and submit for funding PPP applications
23                   on a “first-come, first-served” basis according to U.S. Treasury guidance.

24           •       By stating that we required and Plaintiff and the Class were qualified because they had “a
                     pre-existing business lending and business deposit relationship with Bank of America, as of
25                   February 15, 2020,” Bank of America failed to disclose that being a “a pre-existing business
                     lending and business deposit relationship with Bank of America, as of February 15, 2020”
26                   was not the only requirement to “be eligible to apply for the Paycheck Protection Program
                     through our bank” since Bank of America would not process, approve and submit for
27                   funding PPP applications on a “first-come, first-served” basis according to U.S. Treasury
                     guidance.
28

     Second Amended Consolidated Class Action Complaint   19                              Case No. 20-cv-02892-VC
                 Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 20 of 40



 1           •       By stating “Bank of America will process your application as soon as possible,” Bank of
                     America failed to disclose that Bank of America would not process, approve and submit for
 2                   funding PPP applications on a “first-come, first-served” basis according to U.S. Treasury
                     rules and guidance.
 3
             •       By stating to Plaintiff and the Class that submission of a PPP application to Bank of America
 4                   is the “best and fastest method for applying for federal relief, based on the U.S. Treasury
                     requirements and guidance,” Bank of America failed to disclose that Bank of America would
 5                   not process, approve and submit for funding PPP applications on a “first-come, first-served”
                     basis according to U.S. Treasury rules and guidance.
 6
             •       By stating “All applications, information and correspondence about the Paycheck Protection
 7                   Program at Bank of America will occur online and through email, including the application
                     process, submission of required documents, and follow up correspondence,” Bank of
 8                   America failed to disclose that Bank of America and Intralinks were not processing,
                     approving and submitting for funding PPP applications on a “first-come, first-served” basis
 9                   according to U.S. Treasury rules and guidance but were instead prioritizing PPP applications
                     by allowing others to deliver or send documents to Bank of America’s Financial Centers or
10                   banking teams and/or by allowing others to submit applications before April 3, 2020 and/or
                     by prioritizing PPP applications for larger amounts before processing, approving and
11                   submitting for funding PPP applications for smaller amounts.

12           •       By stating “At Bank of America, the federal Paycheck Protection Program will be
                     administered online only,” Bank of America failed to disclose that Bank of America and
13                   Intralinks were not processing, approving and submitting for funding PPP applications on
                     a “first-come, first-served” basis according to U.S. Treasury rules and guidance but were
14                   instead prioritizing PPP applications by allowing others to deliver or send documents to
                     Bank of America’s Financial Centers or banking teams and/or by allowing others to submit
15                   applications before April 3, 2020 and/or by prioritizing PPP applications for larger amounts
                     before processing, approving and submitting for funding PPP applications for smaller
16                   amounts.

17           •       By stating “Do not proactively deliver or send documents to our Financial Centers or banking
                     teams,” Bank of America failed to disclose that Bank of America and Intralinks would not
18                   process, approve and submit for funding PPP applications on a “first-come, first-served”
                     basis according to U.S. Treasury rules and guidance but were instead prioritizing PPP
19                   applications by allowing others to deliver or send documents to Bank of America’s Financial
                     Centers or banking teams and/or by allowing others to submit applications before April 3,
20                   2020 and/or by prioritizing PPP applications for larger amounts before processing, approving
                     and submitting for funding PPP applications for smaller amounts.
21
             •       By stating that we required and Plaintiff and the Class were qualified because they were
22                   “Clients with existing relationships have the established accounts and underwriting
                     verifications in place [that would] allow Bank of America to help provide the quickest access
23                   to the relief funds,” Bank of America failed to disclose that Bank of America and Intralinks
                     would not process, approve and submit for funding PPP applications on a “first-come,
24                   first-served” basis according to U.S. Treasury rules and guidance but were instead
                     prioritizing PPP applications by allowing others to deliver or send documents to Bank of
25                   America’s Financial Centers or banking teams and/or by allowing others to submit
                     applications before April 3, 2020 and/or by prioritizing PPP applications for larger amounts
26                   before processing, approving and submitting for funding PPP applications for smaller
                     amounts.
27
             •       By stating “Apply for the federal Paycheck Protection Program at
28                   www.bankofamerica.com/SBResources beginning on Friday, April 3rd,” Bank of America

     Second Amended Consolidated Class Action Complaint   20                              Case No. 20-cv-02892-VC
                 Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 21 of 40



 1                   failed to disclose that Bank of America and Intralinks would not process, approve and submit
                     for funding PPP applications on a “first-come, first-served” basis according to U.S. Treasury
 2                   rules and guidance but were instead prioritizing PPP applications by allowing others to
                     deliver or send documents to Bank of America’s Financial Centers or banking teams and/or
 3                   by allowing others to submit applications before April 3, 2020 and/or by prioritizing PPP
                     applications for larger amounts before processing, approving and submitting for funding PPP
 4                   applications for smaller amounts.

 5           •       By stating that “Bank of America is working with IntraLinks Exchange to gather your
                     documents. That is our standard process, and we are using it to expedite this Small Business
 6                   Administration program,” Bank of America failed to disclose that Bank of America and
                     Intralinks were not using “IntraLinks Exchange ... to expedite this Small Business
 7                   Administration program” to process, approve and submit for funding PPP applications on
                     a “first-come, first-served” basis according to U.S. Treasury rules and guidance but instead
 8                   were prioritizing PPP applications for larger amounts before processing, approving and
                     submitting for funding PPP applications for smaller amounts.
 9
             •       By stating that “Once you’ve uploaded the required information, Bank of America will begin
10                   processing your application so we can submit it to the Small Business Administration for
                     approval,” Bank of America failed to disclose that Bank of America and Intralinks would not
11                   process, approve and submit for funding PPP applications on a “first-come, first-served”
                     basis according to U.S. Treasury rules and guidance but were instead prioritizing PPP
12                   applications by allowing others to deliver or send documents to Bank of America’s Financial
                     Centers or banking teams and/or by allowing others to submit applications before April 3,
13                   2020 and/or by prioritizing PPP applications for larger amounts before processing, approving
                     and submitting for funding PPP applications for smaller amounts.
14
             •       By stating that “Once you’ve uploaded the required information, Bank of America will begin
15                   processing your application so we can submit it to the Small Business Administration for
                     approval,” Bank of America failed to disclose that Bank of America and Intralinks would not
16                   process, approve and submit for funding PPP applications on a “first-come, first-served”
                     basis according to U.S. Treasury rules and guidance but were instead prioritizing PPP
17                   applications by loan amount by flagging PPP applications of smaller amounts as having
                     missing or incomplete documentation or needing documentation not previously requested
18                   or requesting documentation be re-submitted via IntraLinks Exchange as a specious
                     justification not to process, approve and submit for funding PPP applications on a
19                   “first-come, first-served” basis.

20           39.     In order to conceal from Plaintiff and the Class, as well as the general public, the fact that

21   Bank of America and Intralinks would not process, approve and submit for funding PPP applications on a

22   “first-come, first-served” basis according to U.S. Treasury rules and guidance and would instead prioritize

23   PPP applications for larger amounts before processing, approving and submitting for funding PPP

24   applications for smaller amounts, Intralinks sent emails to Plaintiff and the Class beginning on April 3, 2020.

25   Specifically, after completing the application process, Plaintiff and the Class were notified of the status of

26   their loan application when they received email communications with a subject line “Paycheck Protection

27   Program: We’re ready to receive your documents”, from the email account of Defendant Intralinks, Inc.,

28   <welcome@intralinks.com>, stating the following:

     Second Amended Consolidated Class Action Complaint    21                               Case No. 20-cv-02892-VC
                 Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 22 of 40



 1           Thank you for submitting your application for the Paycheck Protection Program to Bank of
             America
 2
             You recently received your welcome letter and this is the next step in the application process
 3           - submitting the required documents.

 4           Bank of America is working with IntraLinks Exchange to gather your documents. That is our
             standard process, and we are using it to expedite this Small Business Administration
 5           program. We’ll need you to upload your documentation to IntraLinks confidential and secure
             website. Once you’ve uploaded the required information, Bank of America will begin
 6           processing your application so we can submit it to the Small Business Administration for
             approval.
 7
             What you need to do
 8           Log into IntraLinks and upload the required documents:
             • Payroll processor records for the period including February 15, 2020
 9           • Payroll tax filings for 2019
             • For independent contractors; Form 1099-MISC for 2019
10           • For sole proprietorship or self-employed; income and expenses, i.e., Profit & Loss
             Statement
11           • Other documentation to support payroll expenses such as bank records
12           How to Login
             • You can log into your IntraLinks Exchange using the following link: [OMITTED]
13           • Your IntraLinks ID is: [OMITTED]
             • If you already have an IntraLinks password, and don’t remember, click here.
14           • Don’t use your Bank of America Online Banking password.

15
             What you need to know
16           • Bank of America will review uploaded documents and contact you if further clarification
             or documentation is necessary
17           • Bank of America will process your loan application with the Small Business
             Administration as quickly as possible
18           • Bank of America will email you with the status once we receive a decision from the Small
             Business Administration
19           • Please do not deliver or send documents to Bank of America Financial Centers or banking
             teams.
20           • Information about your application status will NOT be available through Bank of
             America’s Financial Centers or Contact Centers
21           Thank you for being a valued client of Bank of America.
22
             40.     Defendant Intralinks, Inc.’s representations were false, misleading and/or had a tendency to
23
     deceive the reasonable consumer because:
24
             •       Bank of America and Intralinks did not “follow the intent of the U.S. Treasury guidance,
25                   including what has been posted at the U.S. Treasury website” to process, approve and submit
                     for funding PPP applications, and Intralinks failed to disclose that Bank of America and
26                   Intralinks would not process, approve and submit for funding PPP applications on a
                     “first-come, first-served” basis according to U.S. Treasury rules and guidance.
27

28           •       By stating “Bank of America is working with IntraLinks Exchange to gather your

     Second Amended Consolidated Class Action Complaint   22                               Case No. 20-cv-02892-VC
                 Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 23 of 40



 1                   documents” and “That is our standard process, and we are using it to expedite this Small
                     Business Administration program,” Intralinks failed to disclose that Bank of America and
 2                   Intralinks would not process, approve and submit for funding PPP applications on a
                     “first-come, first-served” basis according to U.S. Treasury rules and guidance but were
 3                   instead prioritizing PPP applications by loan amount.

 4
             •       By stating “Once you’ve uploaded the required information, Bank of America will begin
 5                   processing your application so we can submit it to the Small Business Administration for
                     approval,” Intralinks failed to disclose that Bank of America and Intralinks would not
 6                   process, approve and submit for funding PPP applications on a “first-come, first-served”
                     basis according to U.S. Treasury rules and guidance but were instead prioritizing PPP
 7                   applications by loan amount.

 8
             •       By stating that “Bank of America will process your loan application with the Small Business
 9                   Administration as quickly as possible,” Intralinks failed to disclose that Bank of America and
                     Intralinks would not process, approve and submit for funding PPP applications on a
10                   “first-come, first-served” basis according to U.S. Treasury rules and guidance but were
                     instead prioritizing PPP applications by loan amount.
11
             •       By stating that “Bank of America will review uploaded documents and contact you if further
12                   clarification or documentation is necessary,” Intralinks failed to disclose that Bank of
                     America and Intralinks would not process, approve and submit for funding PPP applications
13                   on a “first-come, first-served” basis according to U.S. Treasury rules and guidance but were
                     instead prioritizing PPP applications by loan amount by flagging PPP applications of smaller
14                   amounts as having missing or incomplete documentation or needing documentation not
                     previously requested or requesting documentation be re-submitted via IntraLinks Exchange
15                   as a specious justification not to process, approve and submit for funding PPP applications
                     on a “first-come, first-served” basis.
16

17           •       By stating “Please do not deliver or send documents to Bank of America Financial Centers
                     or banking teams,” Intralinks failed to disclose that Bank of America and Intralinks would
18                   not process, approve and submit for funding PPP applications on a “first-come, first-served”
                     basis according to U.S. Treasury rules and guidance but were instead prioritizing PPP
19                   applications by allowing others to deliver or send documents to Bank of America’s Financial
                     Centers or banking teams and/or by allowing others to submit applications before April 3,
20                   2020 and/or by using IntraLinks Exchange to prioritize PPP applications by loan amount, i.e.
                     prioritizing PPP applications for larger amounts before processing, approving and submitting
21                   for funding PPP applications for smaller amounts.
22
             41.     Data reported by the SBA for all lenders reveals that, rather than processing PPP applications
23
     on a “first come, first served” basis as required, lenders prioritized or front-loaded applications with higher
24
     loan amounts. This is shown by comparing data from PPP loans processed between April 3, 2020 (when
25
     the SBA first started approving PPP loans) and April 13th versus data between April 13th and April 16th
26

27

28

     Second Amended Consolidated Class Action Complaint    23                               Case No. 20-cv-02892-VC
                Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 24 of 40



 1   (the day when it was reported that PPP had first been depleted19).

 2            42.    A breakdown of the loans processed through April 13, 2020 shows20:
 3
               Loan Size            Approved        Approved Loans     Percentage (%) of      Percentage (%) of
 4                                  Loans (#)            ($)             Total Number             Amount
 5    #$150,000                         725,058       37,178,984,187                70.05                 15.02
 6    >$150,000 to $350,000             156,590       35,735,615,983                15.13                 14.44
      >$350,000 to $1M                  102,473       59,291,602,643                 9.90                 23.95
 7
      >$1M to $2M                        31,176       43,278,883,532                 3.01                 17.48
 8
      >$2M to $5M                        16,516       49,288,997,593                 1.60                 19.91
 9
      >$5M                                3,273       22,769,309,582                 0.32                   9.20
10
              43.    A breakdown of the loans processed through April 16, 2020, as updated from April 13, 202021
11
     shows that lenders prioritized PPP applications with higher loan amounts, with loans of more than $2 million
12
     accounting for 1.57% of total loans, but 27.82% of the total pool of money:
13

14           Loan Size ($)          Approved        Approved Loans     Percentage (%) of      Percentage (%) of
                                    Loans (#)            ($)             Total Number             Amount
15
      #$150,000                       1,229,893      $58,321,791,761                74.03                 17.04
16
      >$150,000 to $350,000             224,061      $50,926,354,675                13.49                 14.88
17    >$350,000 to $1M                  140,197      $80,628,410,796                 8.44                 23.56
18    >$1M to $2M                        41,238      $57,187,983,464                 2.48                 16.71
19    >$2M to $5M                        21,566      $64,315,474,825                 1.30                 18.79

20    >$5M                                4,412      $30,897,983,582                 0.27                   9.03

21

22

23
     19
       “The $349 billion Paycheck Protection Program was completely depleted after just 13 days in operation.”
24   (https://www.pbs.org/newshour/politics/it-took-13-days-for-the-paycheck-protection-program-to-run-out
25   -of-money-what-comes-next). See also (https://www.cbsnews.com/news/paycheck-protection-program
     -out-of-money-small-businesses-shut-out/).
26   20
      (https://www.sba.gov/sites/default/files/2020-04/PPP%20Report%20SBA%204.14.20%20%20-%20%20
27   Read-Only.pdf).

28   21
          (https://www.sba.gov/sites/default/files/2020-04/PPP%20Deck%20copy.pdf).

     Second Amended Consolidated Class Action Complaint   24                               Case No. 20-cv-02892-VC
               Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 25 of 40



 1           44.     Further, comparing the April 13 data to the April 16 data shows that-in the last three days of

 2   the PPP-lenders processed loan applications for $150,000 and under at twice the rate of larger loans:

 3
                                       April 13, 2020              April 16, 2020
 4
             Loan Size              Approved Loans (#)           Approved Loans (#)         Percentage (%) of
 5                                                                                               Change
      #$150,000                                    725,058                 1,229,893                            70
 6
      >$150,000 to $350,000                        156,590                   224,061                            43
 7
      >$350,000 to $1M                             102,473                   140,197                            37
 8
      >$1M to $2M                                   31,176                     41,238                           32
 9    >$2M to $5M                                   16,516                     21,566                           31
10    >$5M                                            3,273                       4,412                         35

11
             45.     Thus, this SBA data demonstrates the front-loading of PPP applications for the largest
12
     amounts because, if applications were being randomly processed on a first-come, first-served basis by
13
     lenders according to U.S. Treasury rules and guidance, the percentage change of applications submitted in
14
     the last three days of the PPP program would be consistent among all application types.
15
             46.     Importantly, while the April 16 data reported that the “Overall average loan size is $206K,”
16
     the April 16 data also demonstrates that Bank of America and Intralinks were prioritize PPP applications
17
     for the largest amounts because the April 16 data reported that the average size of approved loans originated
18
     from the top ten PPP lenders with highest approved dollars, such as Bank of America, was $339,707, or 54%
19
     higher than all PPP lenders, by reporting the following:
20

21                                     PPP Lenders – Highest Approved Dollars

22
      Lender               Approved Loans (#)             Approved Dollars ($)        Average Approved Size ($)
23
      1                                  27,307                 $14,071,396,427                        $515,304
24
      2                                  32,097                 $10,309,843,746                        $321,209
25    3                                  21,062                  $9,612,090,368                        $456,371
26    4                                  33,594                  $7,778,303,458                        $231,538

27    5                                  27,929                  $6,555,028,971                        $234,703
      6                                  25,820                  $6,114,676,731                        $236,819
28

     Second Amended Consolidated Class Action Complaint    25                              Case No. 20-cv-02892-VC
                Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 26 of 40



 1    7                                  26,238                 $6,057,787,355                          $230,878
 2    8                                  10,681                 $4,406,088,115                          $412,516
 3    9                                  14,215                 $4,356,840,783                          $306,496

 4    10                                  9,457                 $4,267,336,254                          $451,236

 5            47.    On April 6, 2020, it was reported that “Bank of America has received applications from
 6   177,000 small businesses for a total of $32.6 billion in financing” “accounting for nearly 10% of the entire
 7   amount allocated by Congress”.22 However, undisclosed to the Plaintiff and the Class, Bank of America and
 8   Defendant Intralinks, Inc. chose to prioritize PPP applications for larger amounts, rather than processing all
 9   applications on a first-come, first-served basis because processing PPP applications for larger amounts first
10   would resulted in larger origination fees for Bank of America and larger profits for Defendant Intralinks, Inc.
11   Additionally, Bank of America and Defendant Intralinks, Inc. chose to prioritize PPP applications for larger
12   amounts, rather than processing all applications on a first-come, first-served basis in order to protect Bank
13   of America’s larger borrower customers from defaulting on their other loans with Bank of America.
14
              48.    Specifically, Bank of America was entitled under the PPP to receive loan origination fees of
15
     5% on loans up to $350,000; 3% on loans between $350,000 and $2 million; and 1% on loans between $2
16
     million and $10 million.23 That means that Bank of America could make up to $7,500 for processing loans
17
     up to $150,000; $17,500 for processing loans up to $350,000; up to $60,000 for processing loans between
18
     $350,000 and $2 million; and up to $100,000 for processing loans between $2 million and $10 million.
19

20

21
     22
22     (https://www.cnbc.com/2020/04/06/bank-of-america-sees-booming-rescue-loan-demand-with-applicati
     ons-for-nearly-10percent-of-allotment.html). This article further reported that, “The chaotic and widespread
23   demand stems from the nation's small business owners, who have scrambled to apply for the rescue funds
     out of fear they could miss out on the historic, $350 billion program. Steven Mnuchin, the U.S. Treasury
24   Secretary, has assured business leaders that he would request more money if that happened, though any
     additional funding would require congressional approval and face potential hurdles from fiscal
25
     conservatives. Federal lawmakers asked banks to help it dole out the $350 billion in loans to small
26   businesses as part of its massive $2 trillion coronavirus stimulus bill signed last month. Legislators hope
     that small businesses will use the $350 billion to help keep staff on payroll and mitigate the economic
27   shockwaves caused by state government mandates to self-quarantine and shutter commerce.”
28   23
          (https://home.treasury.gov/system/files/136/PPP%20Lender%20Information%20Fact%20Sheet.pdf).

     Second Amended Consolidated Class Action Complaint    26                               Case No. 20-cv-02892-VC
                Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 27 of 40



 1             49.    Bank of America and Intralinks concealed from Plaintiff and the Class, as well as the general

 2   public, their plan to prioritize PPP applications for larger amounts, rather than processing all applications

 3   on a first-come, first-served basis, in order to maximize the profits for the Bank of America and Intralinks.

 4             50.    Had Bank of America and Intralinks informed Plaintiff and the Class of the truth, Plaintiff
 5   and the Class reasonably would have behaved differently, e.g., they would not have submitted a PPP
 6   application with Bank of America and/or would have submitted a PPP application with another participating
 7   institution.
 8
               51.    By prioritizing those PPP applications for larger amounts first that would earn them the
 9
     highest origination fees rather than processing PPP applications on a “first come, first served” basis as
10
     required by U.S. Treasury rules and guidance, Bank of America and Intralinks enriched themselves at the
11
     expense of American taxpayers, undercut the intent of Congress, undercut the dollar-per-dollar effectiveness
12
     of the CARES Act itself, and caused irreparable harm to countless small businesses and workers who
13
     actually needed the temporary funding of the PPP loans to make payroll, retain their employees, and stay
14
     afloat. As a result of their secret and concealed lending prioritization practices of processing PPP
15
     applications for larger amounts first, Bank of America—along with other banks—stood to received nearly
16
     $10 billion in fees for loans approved by April 16, 2020 (the day when it was reported that PPP had been
17
     depleted24), while Plaintiff and the Class got nothing.
18
               52.    On April 26, 2020, it was reported that under the PPP’s “lax” rules, “more than 200 publicly
19
     traded companies to obtain loans totaling more than $750 million.”25 On May 4, 2020, it was reported that
20
     “One week after the Paycheck Protection Program began backing a second round of small-business relief
21
     loans, $175 billion of the program’s $310 billion in remaining funding has been committed, according to
22

23

24
     24
       “When frozen on Thursday, [April 16, 2020,]the PPP had allocated some $339 billion of the $349 billion
25
     set aside for small businesses. According to a Senate aide familiar with the matter, the SBA told lawmakers
26   that it needed the remaining $10 billion to pay fees it agreed to give to lenders involved in the program.”
     (https://www.pbs.org/newshour/politics/it-took-13-days-for-the-paycheck-protection-program-to-run-
27   out-of-money-what-comes-next).
28   25
          (https://www.nytimes.com/2020/04/26/business/ppp-small-business-loans.html).

     Second Amended Consolidated Class Action Complaint    27                              Case No. 20-cv-02892-VC
              Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 28 of 40



 1   the Treasury Department and Small Business Administration.”26 Furthermore, news reports and Bank of

 2   America’s own press releases issued after April 16, 2020 (the day after that PPP had first been depleted),

 3   demonstrates that Defendants received thousands of PPP applications of different amounts and chose to

 4   prioritize PPP applications for greater amounts, rather than processing all applications on a first-come,

 5   first-served basis. On May 4, 2020, Bank of America’s own press release reported,

 6           Of the SBA applications submitted to date:
 7
          •       98% are for companies with fewer than 100 employees.
 8        •       76% are for companies with fewer than 10 employees.
 9        •       93% are for less than $350,000.
          •       78% are for less than $100,000.
10   However, while, as reported on April 6, 2020, “The bank confirmed that it has received applications from
11   177,000 small businesses for a total of $32.6 billion in financing,”27 the April 16 data reported by the SBA
12   for all lenders demonstrates that Bank of America and Intralinks chose to prioritize PPP applications with
13   higher loan amounts, rather than processing all applications on a first-come, first-served basis by reporting
14   that the average size of approved loans originated from the top ten PPP lenders with highest approved
15   dollars, such as Bank of America, was $339,707, or 54% higher than the “Overall average loan size [of]
16   $206K” of all PPP lenders, and Bank of America’s own press release reported that as of May 4, 2020, the
17   bank had only funded 141,428 loans for a total of $12,978,794,503, achieved primarily because, as reported
18   on May 4, 2020 in its own press release, “Since the SBA reopened on April 27, Bank of America: ... Is the
19   number one SBA lender in the second round of funding.”
20
          COMMON AND TYPICAL FACTUAL ALLEGATIONS OF PLAINTIFF AND THE CLASS
21
             53.     On or about March 25, 2020, Plaintiff became aware that the CARES Act had been signed
22
     into law. Plaintiff, knowing that its business would be seriously impacted by the COVID-19 crisis and the
23
     stay-at-home or shelter-in-place orders, sought to obtain a PPP loan through a qualified financial institution.
24

25   26
       (https://www.nytimes.com/2020/05/04/business/live-stock-market-coronavirus.html?action
26   =click&pgtype=Article&state= default&module=styln-coronavirus-markets&variant=show&region=
     MID_MAIN_CONTENT&context=storyline_updates_business#link-689f0dfe).
27
     27
       (https://www.cnbc.com/2020/04/06/bank-of-america-sees-booming-rescue-loan-demand-with
28   -applications-for-nearly-10percent-of-allotment.html)

     Second Amended Consolidated Class Action Complaint    28                               Case No. 20-cv-02892-VC
                 Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 29 of 40



 1           54.     On April 3, 2020, Plaintiff, like all Class members, received an email from Bank of America

 2   on how to apply for a PPP loan with Bank of America stating the following:

 3           From: "Bank of America" <customerservice@emcom.bankofamerica.com>
 4           Subject: What you need to know about financial assistance under the Paycheck
             Protection Program
 5           Date: April 3, 2020 at 6:58:49 AM PDT
 6           To: <songbledsoe@me.com>
             Reply-To: "Bank of America" <reply-fe9e16717060057d71-32_HTML-402440031-73895-
 7           3155@emcom.bankofamerica.com>
 8
                     Bank of America expands support for clients with new Paycheck Protection Program
 9

10           Over the past several weeks, Bank of America has been providing support to our customers
             and clients through our enhanced Client Assistance Program.
11
             In addition, beginning April 3rd, our Small Business clients may also be eligible for financial
12           relief through the federal Paycheck Protection Program that is being introduced as a result
             of the Coronavirus Aid, Relief, and Economic Security (CARES) Act.
13

14           The Paycheck Protection Program is a federal relief program established by Congress and
             implemented by the U.S. Treasury Department and the Small Business Administration (SBA)
15           with rules, requirements, protocols and processes that all participating banks, including Bank
             of America, must follow.
16

17           In order to ensure an orderly flow of these government-provided funds, we will follow the
             intent of the U.S. Treasury guidance, including what has been posted at the U.S. Treasury
18           website, that small businesses that plan to apply should do so with their current business loan
             provider.
19

20           •       Small Business clients with a business lending and a business deposit relationship at
                     Bank of America are eligible to apply for the Paycheck Protection Program through
21                   our bank. A client's pre-existing lending relationship with us may be a Bank of
                     America Business Credit Card, small business line of credit or business loan.
22

23           •       Small Business owners who do not have both a business lending and business deposit
                     relationship with us should contact their current business loan provider as soon as
24                   possible, if they plan to apply for the federal Paycheck Protection Program. This is
                     the best and fastest method for applying for federal relief, based on the U.S. Treasury
25                   requirements and guidance.

26
             •       All applications, information and correspondence about the Paycheck Protection
27                   Program at Bank of America will occur online and through email, including the
                     application process, submission of required documents, and follow up
28                   correspondence.

     Second Amended Consolidated Class Action Complaint    29                               Case No. 20-cv-02892-VC
              Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 30 of 40



 1           Eligible clients who plan to apply for the Paycheck Protection Program loan should be aware
             of the following important items:
 2

 3           You must have a pre-existing business lending and business deposit relationship with Bank
             of America, as of February 15, 2020. A Business Credit Card, line of credit or loan may be
 4           the lending product used.
             1.      At Bank of America, the federal Paycheck Protection Program will be administered
 5           online only.
 6           2.      Clients must have a Business Online Banking account. If you do not currently have
             a Business Online Banking account you must sign up for Business Online Banking as soon
 7           as possible.
             3.      Apply for the federal Paycheck Protection Program at
 8           www.bankofamerica.com/SBResources beginning on Friday, April 3rd.
             4.      After completing the application process, you will receive online confirmation of the
 9           submission.
10           5.      Bank of America will process your application as soon as possible.
             6.      We will contact you with next steps and to collect any required documents. Do not
11           proactively deliver or send documents to our Financial Centers or banking teams.
12           7.      You will be notified of the status of your loan application through email
             communications.
13           8.      Information about your application status will NOT be available through our
             Financial Centers or Contact Centers - due to the nature of this loan process and the steps
14           involved.
             9.      To prepare for your application process, review requirements listed on the U.S.
15           Treasury website. These include:
16           •       2019 Payroll - total payroll for full year 2019, by employee, as reported to the IRS
             •       2019 Independent Contractor Costs - Listing of 1099's-MISC for 2019 independent
17                   contractors, by person, as reported to the IRS (Note: Do NOT include 1099's for
                     services)
18
             •       Payroll report as of February 15, 2020 or closest date after that date, by employee
19           •       Other information
20           Under the CARES Act, the federal Paycheck Protection Program includes the following
             components:
21           •       The program will be available to businesses with 500 or fewer employees to help
                     with payroll, rent, utilities, healthcare costs and more.
22           •       Loans can be for up to two months of your average monthly payroll costs from the
                     last year plus an additional 25% of that amount. The loan amount is capped at $10
23                   million.
24           •       Loans will be forgiven up to the loan amount for a borrower’s payroll, rent,
                     mortgage, and utility costs incurred and paid during an eight-week period after a loan
25                   is originated.
             •       Loan forgiveness will be reduced to the extent of a) any reduction in employee
26                   headcount during this period (as compared to the prior year), and b) any reduction in
                     pay of an employee by more than 25% (as compared to their prior year
27                   compensation). Borrowers that rehire workers will not be penalized for paying them
                     less when they are rehired.
28

     Second Amended Consolidated Class Action Complaint   30                               Case No. 20-cv-02892-VC
                 Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 31 of 40



 1           •       The SBA also expanded Emergency Economic Injury Disaster Loans.
             Bank of America business lending relationships include small business, commercial or
 2           corporate credit cards, conventional business loan or lease, business lines of credit, business
             auto loans, practice solutions loans, trade and asset-based loans. Clients with these existing
 3           relationships have the established accounts and underwriting verifications in place to allow
             Bank of America to help provide the quickest access to the relief funds and help the U.S.
 4           government prevent fraud in the process. There are additional options that may be sources
             of support for small business owners:
 5
             •       Other Small Business Administration relief programs: The SBA is providing special
 6                   financing options that small business owners can access via www.SBA.gov/disaster.
             •       Community Development Financial Institutions (CDFIs): CDFIs, also known as local
 7                   loan centers, are small and typically not-for-profit providers of loans. Bank of
                     America is the largest investor in CDFIs in the United States - with more than $1.6
 8                   billion in loans and investments in over 250 CDFIs. On Monday, March 30, Bank of
                     America announced that it will provide up to $250 million in capital to community
 9                   development financial institutions (CDFIs) by funding loans through the Paycheck
                     Protection Program. In addition, Bank of America will provide up to $10 million in
10                   philanthropic grants to help fund the operations of CDFIs. Find a CDFI near you via
                     the CDFI list and locator tool.
11
             •       Other small business lending providers: If you have a lending relationship at Bank
12                   of America bank, working with your current provider will be the best and fastest
                     approach.
13           •       SBA 7(a) lenders: find a local SBA lender via https://www.sba.gov/
                     funding-programs/loans.
14           Bank of America continues to provide additional support to our customers and clients
             through our enhanced Client Assistance Program. Learn more
15
             Sincerely,
16           Sharon Miller
17           Head of Small Business
             Please do not reply to this email, as email replies are not monitored.
18           You’re receiving this servicing email as part of your existing relationship with us.
19
             55.      Plaintiff met all of the requirements for a PPP loan as set forth in Bank of America’s April
20
     3, 2020 email.
21

22           56.      On or about April 3, 2020, in response and in reliance upon Bank of America’s April 3, 2020

23   email, Plaintiff submitted a complete PPP loan application to Bank of America to obtain a PPP loan equal

24   to or less than $150,000 as instructed at www.bankofamerica.com/SBResources, in reliance upon Bank of

25   America’s representations that:

26           •        “we will follow the intent of the U.S. Treasury guidance, including what has been posted at
                      the U.S. Treasury website, that small businesses that plan to apply should do so with their
27                    current business loan provider.”
28           •        “We will contact you with next steps and to collect any required documents. Do not

     Second Amended Consolidated Class Action Complaint    31                               Case No. 20-cv-02892-VC
                 Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 32 of 40



 1                   proactively deliver or send documents to our Financial Centers or banking teams.”
             •       we required and Plaintiff was qualified because it was a “Small Business client[] with a
 2                   business lending and a business deposit relationship at Bank of America[,]” and therefore,
                     “[Plaintiff was] eligible to apply for the Paycheck Protection Program through our bank.”
 3
             •       we required and Plaintiff was qualified because it had “a pre-existing business lending and
 4                   business deposit relationship with Bank of America, as of February 15, 2020.”
             •       Plaintiff’s submission of a PPP loan application to Bank of America “[would be] the best and
 5                   fastest method for applying for federal relief, based on the U.S. Treasury requirements and
                     guidance.”
 6
             •       we required and Plaintiff was qualified because it was a “Client[] with [an] existing
 7                   relationship[] have the established accounts and underwriting verifications in place [would]
                     allow Bank of America to help provide the quickest access to the relief funds ....”
 8           •       “At Bank of America, the federal Paycheck Protection Program will be administered online
                     only.”
 9           •       “Apply        for     the     federal      P a yc h e c k  Protection       Program       at
                     www.bankofamerica.com/SBResources beginning on Friday, April 3rd.”
10

11           57.     On April 6, 2020, Plaintiff, like all other Class members, received an email confirmation from
12   the email account of Defendant Intralinks, Inc., <welcome@intralinks.com>, that Defendant Intralinks, Inc.
13   had received Plaintiff’s PPP loan application stating the following:
14
             From: "Bank of America" <welcome@intralinks.com>
15           Subject: Paycheck Protection Program: We’re ready to receive your documents
             Date: April 6, 2020 at 1:36:46 PM PDT
16
             To: [REDACTED]
17           Reply-To:        Bank       of   America  P ayroll     Protection     Program
             <Smallbusinessdocuments@bankofamerica.com>
18

19           Thank you for submitting your application for the Paycheck Protection Program to Bank of
             America
20
             You recently received your welcome letter and this is the next step in the application process
21           - submitting the required documents.

22           Bank of America is working with IntraLinks Exchange to gather your documents. That is our
             standard process, and we are using it to expedite this Small Business Administration
23           program. We’ll need you to upload your documentation to IntraLinks confidential and secure
             website. Once you’ve uploaded the required information, Bank of America will begin
24           processing your application so we can submit it to the Small Business Administration for
             approval.
25
             What you need to do
26           Log into IntraLinks and upload the required documents:
             • Payroll processor records for the period including February 15, 2020
27           • Payroll tax filings for 2019
             • For independent contractors; Form 1099-MISC for 2019
28           • For sole proprietorship or self-employed; income and expenses, i.e., Profit & Loss

     Second Amended Consolidated Class Action Complaint   32                               Case No. 20-cv-02892-VC
                 Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 33 of 40



 1           Statement
             • Other documentation to support payroll expenses such as bank records
 2
             How to Login
 3           • You can log into your IntraLinks Exchange using the following link: [REDACTED]
             • Your IntraLinks ID is: [REDACTED]
 4           • If you already have an IntraLinks password, and don’t remember, click here.
             • Don’t use your Bank of America Online Banking password.
 5

 6           What you need to know
             • Bank of America will review uploaded documents and contact you if further clarification
 7           or documentation is necessary
             • Bank of America will process your loan application with the Small Business
 8           Administration as quickly as possible
             • Bank of America will email you with the status once we receive a decision from the Small
 9           Business Administration
             • Please do not deliver or send documents to Bank of America Financial Centers or banking
10           teams.
             • Information about your application status will NOT be available through Bank of
11           America’s Financial Centers or Contact Centers
             Thank you for being a valued client of Bank of America.
12

13           58.     On or about April 6, 2020, in response and in reliance upon Intralinks’ April 6, 2020 email,

14   sent from the email account of Defendant Intralinks, Inc., <welcome@intralinks.com>, and as confirmed

15   on the IntraLinks Exchange, Plaintiff uploaded all requested and necessary documentation on the IntraLinks

16   Exchange as instructed, including ADP Payroll processor records for the period including February 15, 2020;

17   Payroll tax filings for 2019; the PPP_Addendum_BofA; April 6 CARES Loan Request Package; and PPP

18   Document Requirements,28 in reliance upon the representations that:

19           •       “Bank of America is working with IntraLinks Exchange to gather your documents. That is
                     our standard process, and we are using it to expedite this Small Business Administration
20                   program.”

21           •       “Once you’ve uploaded the required information, Bank of America will begin processing
                     your application so we can submit it to the Small Business Administration for approval.”
22
             •       “Bank of America will process your loan application with the Small Business Administration
23                   as quickly as possible.”

24           •       “We’ll need you to upload your documentation to IntraLinks confidential and secure
                     website.”
25

26   28
        Importantly, the email confirmation sent from the email account of Defendant Intralinks, Inc.,
27   <welcome@intralinks.com>, did not request from Plaintiff, or any other Bank of America’s PPP loan
     applicant, either (1) copies of Payroll tax filings for 2020, or (2) specifically request copies of IRS Form 940
28   or IRS Form 941 for 2019 or 2020.

     Second Amended Consolidated Class Action Complaint    33                                Case No. 20-cv-02892-VC
                 Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 34 of 40



 1           •       “Bank of America will review uploaded documents and contact you if further clarification
                     or documentation is necessary”
 2
             •       “Please do not deliver or send documents to Bank of America Financial Centers or banking
 3                   teams.”

 4           59.     Had Defendant Intralinks, Inc. informed Plaintiff of the falsity of such statements, Plaintiff

 5   reasonably would have behaved differently, e.g., it would not uploaded all requested and necessary

 6   documentation on the IntraLinks Exchange as instructed, and it would have submitted a PPP application

 7   with another participating institution.

 8           60.     After submitting its PPP application and submitting complete, thorough, and timely

 9   documentation, Plaintiff waited to get funded. While Plaintiff waited to get funded, it made strategic

10   business decisions, and took other steps in reliance on Bank of America’s and Intralinks’ representations

11   that it would process Plaintiff’s application consistent with its representations, including waiting to submit

12   PPP applications to other lending institutions that were processing applications on a first come, first served

13   basis. However, Plaintiff got nothing: no approval, no funding of its PPP loan application. On April 19,

14   2020, it was widely reported that PPP had run out of funding on April 16, 2020.29

15           61.     Bank of America and Intralinks did not process Plaintiff’s and the Class’ PPP applications

16   consistent with their representations, including either a first-come, first-served basis or “as quickly as

17   possible.” Instead, Defendants moved high dollar PPP applications from large borrower customers to the

18   “front of the line” in order to maximize their origination fees and profits on their PPP applications at

19   Plaintiff’s, the Class members’ and the U.S. taxpayers’ expense.

20           62.     Despite the fact that Bank of America and Intralinks did not process the applications in either

21   a first-come, first-served basis or as quickly as possible, Bank of America and Intralinks made numerous

22   affirmative representations as set forth above to Plaintiff, the Class, and the public that they were in fact

23   prioritizing loans to small businesses and processing applications on a first come, first served basis. Bank

24   of America and Intralinks made these affirmative representations intentionally and to advance their own

25   financial benefit to the detriment of Plaintiff, the Class, and the public. Bank of America and Intralinks tried

26

27
     29
        (https://www.cnbc.com/2020/04/17/this-government-loan-program-has-run-dry-these-people-
28   lost-out.html).

     Second Amended Consolidated Class Action Complaint    34                                Case No. 20-cv-02892-VC
                 Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 35 of 40



 1   to cultivate public good will and to communicate they were following the law, when in fact the process was

 2   rigged so that the Bank of America bank could maximize its origination fees and to protect its large borrower

 3   customers from defaulting on their other loans with Bank of America, and Intralinks could maximize its

 4   profits under its agreement with Bank of America.

 5           63.     Plaintiff reasonably relied on Bank of America’s and Intralinks’ affirmative representations,

 6   communications, and advertising in making the choice to submit a PPP application with Bank of America

 7   and upload document to Intralinks via Intralinks Exchange, not knowing that, contrary to those

 8   representations, Bank of America, and Intralinks would not process, approve and submit for funding PPP

 9   applications on a “first-come, first-served” basis according to U.S. Treasury rules and guidance but would

10   instead prioritizing PPP applications by loan amount, making it less likely that Plaintiff would be able to

11   obtain a loan through the PPP.

12           64.     As a result of the conduct of Defendants, Plaintiff and the Class suffered financial harm,

13   wrongfully lost the time value of those available PPP funds, lost access to capital in a difficult economic

14   time, could not make payroll, and was forced to lay off talented and hardworking employees that the

15   company had invested valuable training resources in, and generally lost economic opportunities to conduct

16   business due to lack of operating capital.

17                                         FIRST CLAIM FOR RELIEF
                                              Fraudulent Concealment
18                                    (Cal. Civ. Code § 1710 and CACI 1901)
                                (on behalf of Plaintiff and the Class against Intralinks)
19
             65.     Plaintiff incorporates by reference to all preceding paragraphs as if fully set forth here and
20
     further alleges as follows:
21
             66.     Plaintiff and the Class were harmed because Intralinks concealed certain information
22
     concerning their PPP applications with Bank of America.
23
             67.     As set forth more fully above, Intralinks disclosed some information to Plaintiff and the Class
24
     in email communications sent by Intralinks from its email account @intralinks.com but intentionally failed
25
     to disclose other facts, making Intralinks’ disclosure deceptive, such as,
26
             •       Bank of America and Intralinks did not “follow the intent of the U.S. Treasury guidance,
27                   including what has been posted at the U.S. Treasury website” to process, approve and submit
                     for funding PPP applications, and Intralinks failed to disclose that Bank of America and
28                   Intralinks would not process, approve and submit for funding PPP applications on a

     Second Amended Consolidated Class Action Complaint    35                               Case No. 20-cv-02892-VC
                 Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 36 of 40



 1                   “first-come, first-served” basis according to U.S. Treasury rules and guidance.

 2           •       By stating “Bank of America is working with IntraLinks Exchange to gather your
                     documents” and “That is our standard process, and we are using it to expedite this Small
 3                   Business Administration program,” Intralinks failed to disclose that Bank of America and
                     Intralinks would not process, approve and submit for funding PPP applications on a
 4                   “first-come, first-served” basis according to U.S. Treasury rules and guidance but were
                     instead prioritizing PPP applications by loan amount, i.e. prioritizing PPP applications for
 5                   larger amounts before processing, approving and submitting for funding PPP applications
                     for smaller amounts.
 6
             •       By stating “Once you’ve uploaded the required information, Bank of America will begin
 7                   processing your application so we can submit it to the Small Business Administration for
                     approval,” Intralinks failed to disclose that Bank of America and Intralinks would not
 8                   process, approve and submit for funding PPP applications on a “first-come, first-served”
                     basis according to U.S. Treasury rules and guidance but were instead prioritizing PPP
 9                   applications by loan amount, i.e. prioritizing PPP applications for larger amounts before
                     processing, approving and submitting for funding PPP applications for smaller amounts.
10
             •       By stating that “Bank of America will process your loan application with the Small Business
11                   Administration as quickly as possible,” Intralinks failed to disclose that Bank of America and
                     Intralinks would not process, approve and submit for funding PPP applications on a
12                   “first-come, first-served” basis according to U.S. Treasury rules and guidance but were
                     instead prioritizing PPP applications by loan amount, i.e. prioritizing PPP applications for
13                   larger amounts before processing, approving and submitting for funding PPP applications
                     for smaller amounts.
14
             •       By stating that “Bank of America will review uploaded documents and contact you if further
15                   clarification or documentation is necessary,” Intralinks failed to disclose that Bank of
                     America and Intralinks would not process, approve and submit for funding PPP applications
16                   on a “first-come, first-served” basis according to U.S. Treasury rules and guidance but were
                     instead prioritizing PPP applications by loan amount by flagging PPP applications of smaller
17                   amounts as having missing or incomplete documentation or needing documentation not
                     previously requested or requesting documentation be re-submitted via IntraLinks Exchange
18                   as a specious justification not to process, approve and submit for funding PPP applications
                     on a “first-come, first-served” basis.
19
             •       By stating “Please do not deliver or send documents to Bank of America Financial Centers
20                   or banking teams,” Intralinks failed to disclose that Bank of America and Intralinks would
                     not process, approve and submit for funding PPP applications on a “first-come, first-served”
21                   basis according to U.S. Treasury rules and guidance but were instead prioritizing PPP
                     applications by allowing others to deliver or send documents to Bank of America’s Financial
22                   Centers or banking teams and/or by allowing others to submit applications before April 3,
                     2020 and/or by using IntraLinks Exchange to prioritize PPP applications by loan amount, i.e.
23                   prioritizing PPP applications for larger amounts before processing, approving and submitting
                     for funding PPP applications for smaller amounts.
24
             68.     Additionally, as set forth more fully above, Intralinks intentionally failed to disclosed certain
25
     facts to Plaintiff and the Class in email communications sent by Intralinks from its email account
26
     @intralinks.com that were known to Intralinks and that Plaintiff and the Class could not discovered, such
27
     as, Bank of America and Intralinks would not process, approve and submit for funding PPP applications “as
28

     Second Amended Consolidated Class Action Complaint     36                               Case No. 20-cv-02892-VC
              Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 37 of 40



 1   quickly as possible” or on a “first-come, first-served” basis according to U.S. Treasury rules and guidance

 2   but were instead prioritizing PPP applications by loan amount, i.e. prioritizing PPP applications for larger

 3   amounts before processing, approving and submitting for funding PPP applications for smaller amounts.

 4           69.        As set forth more fully above, Intralinks also prevented Plaintiff and the Class from

 5   discovering certain facts to Plaintiff and the Class in email communications sent by Intralinks from its email

 6   account @intralinks.com that were known to Intralinks and that Plaintiff and the Class could not discovered,

 7   by failing to send corrective the email communications to Plaintiff and the Class and/or making corrective

 8   public statements, such as, Bank of America and Intralinks would not process, approve and submit for

 9   funding PPP applications “as quickly as possible” or on a “first-come, first-served” basis according to U.S.

10   Treasury rules and guidance but were instead prioritizing PPP applications by loan amount, i.e. prioritizing

11   PPP applications for larger amounts before processing, approving and submitting for funding PPP

12   applications for smaller amounts.

13           70.        Plaintiff and the Class did not know of these concealed facts.

14           71.        Intralinks intended to deceive Plaintiff and the Class by concealing these facts.

15           72.        Had the omitted information been disclosed, Plaintiff and the Class would have behaved

16   differently, e.g., they would not have submitted a PPP application with Bank of America, they would not

17   uploaded requested documentation on the IntraLinks Exchange in reliance upon such statements, and/or

18   would have submitted a PPP application with another participating institution.

19           73.        Plaintiff and the Class were harmed because Intralinks concealed such omitted information

20   concerning their PPP applications with Bank of America, and Intralinks’ concealment was a substantial

21   factor in causing Plaintiff’s and the Class members’ harm.

22           74.        As a proximate result of the foregoing omissions and failures to disclose, Plaintiff and the

23   Class have suffered and seek to recover damages from Intralinks in an amount, according to proof, to be

24   proven at trial.

25                                                PRAYER FOR RELIEF

26           WHEREFORE, Plaintiff requests of this Court the following relief, on behalf of itself and all others

27   similarly situated:

28           1.         That the Court issue an order certifying this action be certified as a class action on behalf of

     Second Amended Consolidated Class Action Complaint       37                                Case No. 20-cv-02892-VC
              Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 38 of 40



 1   the proposed plaintiff class, appointing the named Plaintiff as a representative of all others similarly situated,

 2   and appointing Plaintiff’s attorneys, as counsel for members of the proposed plaintiff class;

 3           2.      General damages according to proof;

 4           3.      Compensatory damages according to proof;

 5           4.      Consequential damages according to proof;

 6           5.      Punitive damages according to proof;

 7           6.      Prejudgment and post judgment interest as provided by statute;

 8           7.      Expenses, and costs of this action pursuant to statute; and

 9           8.      Such further relief as this Court deems necessary, just, and proper.

10
     Dated: February 15, 2021                                         KEEGAN & BAKER, LLP
11
                                                                      s/ Patrick N. Keegan
12                                                                    Patrick N. Keegan, Esq.
                                                                      Attorneys for Plaintiff STUDIO 1220, INC.
13                                                                    and the Proposed Class

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Second Amended Consolidated Class Action Complaint     38                                Case No. 20-cv-02892-VC
              Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 39 of 40



 1                                          DEMAND FOR JURY TRIAL

 2           Plaintiff, on behalf of itself and all others similarly situated, hereby demands a jury trial on all claims

 3   for relief to which they have a right to jury trial.

 4   Dated: February 15, 2021                                         KEEGAN & BAKER, LLP

 5                                                                    s/ Patrick N. Keegan
                                                                      Patrick N. Keegan, Esq.
 6                                                                    Attorneys for Plaintiff STUDIO 1220, INC.
                                                                      and the Proposed Class
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Second Amended Consolidated Class Action Complaint      39                                Case No. 20-cv-02892-VC
               Case 3:20-cv-02892-VC Document 75 Filed 02/15/21 Page 40 of 40



 1                                         CERTIFICATE OF SERVICE

 2           I HEREBY CERTIFY that, on February 15, 2021, a true and correct copy of the following:

 3   SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT was filed electronically.

 4   Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system

 5   and indicated on the Notice of Electronic Filing. Parties may access this filing through the Court’s EM/ECF

 6   System.

 7
                                                                     s/ Patrick N. Keegan
 8                                                                   Patrick N. Keegan, Esq.
                                                                     pkeegan@keeganbaker.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Second Amended Consolidated Class Action Complaint    40                                Case No. 20-cv-02892-VC
